Citation Nr: 1642435	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  10-38 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for the residuals of a C-7 cervical spine fracture (cervical spine disability). 

3.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain, residuals of to the lumbar spine (low back disability).

4.  Entitlement to an evaluation in excess of 10 percent for residuals of a left wrist fracture (left wrist disability).  

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU), prior to August 31, 2011.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and L. C. 


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to April 1987, and periods of Army National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Louisville, Kentucky, Regional Office (RO).  

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The Board previously remanded this appeal in January 2014, and the matter has been returned for further appellate review.  

In the January 2014 Board Remand, the Board took judication of the TDIU claim based on an informal claim for such benefits being made during the pendency of the Veteran's appeal of respective increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although a TDIU rating has been granted, effective August 21, 2011, the TDIU claim is part-and-parcel of the increased rating claims giving raise to the present appeal, and these claims were received prior to August 21, 2011.  Absent express withdrawal of the claim the issue remains on appeal and because the TDIU granted does not represent the maximum benefit under the law, the claim remains on appeal and has been recharacterized on the Title Page.  See AB v. Brown, 6 Vet. App. 35 (1993).  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2014 VA psychiatric examination provided in connection with the January 2014 Board Remand is not adequate.  VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace references to the Diagnostic and Statistical Manual of Mentor Disorders (DSM), Forth Edition (IV), with references to the DSM, Fifth Edition (V), but the amendment was not applicable to claims pending before the Board (i.e., certified for appeal to the Board on or before Aug. 4, 2014) even if the claim is subsequently remanded.  See 80 FR 14308-01, 2015 (Mar. 19, 2015).  The Veteran's claim was certified to the Board on September 13, 2011, and subsequently remanded on January 24, 2014; therefore, the DSM-V is inapplicable to this appeal.  Nevertheless, the November 2014 VA examination opinion is based, at least in part, on application of the DSM-V and to this extent the examination opinion does not provide the Board with an adequate basis to evaluation the Veteran's appeal.  The Board must remand the claim to provide the Veteran another VA examination and opinion based on the DSM-IV criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board must reconsider the appeal related to the respective cervical spine, low back, and left wrist disabilities in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Veteran's cervical spine, low back, and left wrist disabilities are respectively rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5237, and 5299-5215 (2015).  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015).  The applicable diagnostic criteria involve examination of range of motion.   

The Board has reviewed the Veteran's most recent VA examination findings, from November 2014, and concludes that these findings do not meet the specifications of Correia.  Specifically, the examination report does not provide a clear indication of the cervical spine, low back, and left wrist range of motion findings that were obtained on active versus passive motion nor range of motion findings in weight-bearing and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).

The record suggests the Veteran receives regular VA cervical spine, low back, left wrist, and psychiatric treatment, but records dated since January 2014 have not been associated with the claims folder.  Additionally, while not definitive, the February 2015 Supplemental Statement of the Case and private treatment records received in November 2014, also suggest he receives private psychiatric treatment, but the record does not reflect an adequate attempt to obtain relevant and reasonably identified private treatment records generated since June 2014.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  On remand, attempts to obtain these records must be undertaken.  

As the Board is remanding the Veteran's aforementioned claims, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).  

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran to identify all sources of private psychiatric treatment, hospitalization or evaluation, since June 2014.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Also, obtain all outstanding VA cervical spine, low back, left wrist, and psychiatric treatment or hospitalization records, dated from January 2014 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain the records should be documented.

2.  Provide a VA examination for the claimed psychiatric disorder.  The electronic claims file must be made available to and reviewed by the examiner prior to the examination.  Following a review of the evidence of record, clinical examination, and consideration of the Veteran's statements, the examiner must:

a)  Confirm the existence of any acquired psychiatric disorders, making specific findings regarding whether the Veteran meets the DSM IV criteria for a diagnosis of PTSD.

b)  If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

c)  With regard to any diagnosed psychiatric disorders other than PTSD, the examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that that the psychiatric disorder was sustained during service, or, the disorder is etiologically related to any in-service incident.

d)  With regard to any diagnosed psychiatric disorders other than PTSD, the examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is proximately due to or aggravated by the Veteran's service-connected disabilities, including cervical spine, low back, and left wrist disabilities.

The examiner should cite to the medical and competent lay evidence of record, including the Veteran's lay statements regarding the onset of his disability.  The examiner must provide a complete rationale for the opinions provided in a typewritten report. 

3.  Also schedule the Veteran for a VA spine examination to determine the current severity of his respective cervical spine and low back disabilities.  The claims file must be reviewed in conjunction with this examination.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

Examination findings pertinent to the cervical spine and lumbar spine must be reported to allow for application of VA rating criteria for musculoskeletal disabilities.  The examiner must also comment on whether there is additional functional loss and/or limitation of motion due to pain during flare-ups and if so, this must be expressed in terms of estimated loss of range of motion, if possible.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If ankylosis is present, please so note.

The examiner must comment on whether there is any intervertebral disc syndrome and if so, whether there are any incapacitating episodes (doctor-prescribed bedrest) and the duration of such.

The examiner should also determine whether there are any adverse neurological abnormalities that are the result of the Veteran's respective service-connected cervical spine and low back disabilities.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis.

Also, the VA examiner is to interview the Veteran as to his education, training, and work history.  The examiner should also discuss whether there are any functional limitations resulting from the Veteran's disabilities on sedentary and physical employment (not including the effects of any non-service connected disabilities or age) prior to August 31, 2011.

All opinions must be supported by a detailed rationale in a typewritten report.  

4.  Also schedule the Veteran for a VA orthopedic examination to determine the current severity of his left wrist disability.  The claims file must be reviewed in conjunction with this examination.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

Examination findings pertinent to the left wrist must be reported to allow for application of VA rating criteria for musculoskeletal disabilities.  The examiner must also comment on whether there is additional functional loss and/or limitation of motion due to pain during flare-ups and if so, this must be expressed in terms of estimated loss of range of motion, if possible.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, as compared to the right wrist.  If ankylosis is present, please so note.

Also, the VA examiner is to interview the Veteran as to his education, training, and work history.  The examiner should also discuss whether there are any functional limitations resulting from the Veteran's disabilities on sedentary and physical employment (not including the effects of any non-service connected disabilities or age) prior to August 31, 2011.

All opinions must be supported by a detailed rationale in a typewritten report.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims must be readjudicated based on the entirety of the evidence of record.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




